GAVEGAN, J.
The judgment was had upon an indemnity bond,, which was given by the defendant upon a writ of replevin. The writ was subsequently vacated by the court below, and, although the order vacating the writ and the papers upon which it was granted were offered in evidence, they are not in the return before this court, and without them it is impossible for this court to intelligently decide the appeal.
We direct, therefore, that the case be returned to the court below,, and that the return be completed and presented to the court at the next term. All concur.